CANTY, .T.
I concur. Section 6478 does not contain the whole definition of robbery in each of the three degrees, and must be read with the three subsequent sections defining the three degrees. For instance, to constitute robbery in'the first degree, the accused must be armed with a dangerous weapon, or he must be aided by an accomplice, or he must inflict grievous bodily harm on the person robbed, or some member of his family, or some one in his company. None of these *403elements are contained in the general definition of the crime found in section 6478.
All that it is necessary to determine in this case is whether the indictment sufficiently charges robbery in the second degree; and, to determine this, we must read section 6478, containing the general definition of robbery, with section 6483, containing the further definition of what constitutes robbery in the second degree.
It is contended that this indictment is defective because it does not allege that the “force and violence” were to the person. The general definition in section 6478, taken alone, leaves it doubtful whether “to his person and property,” etc., does not apply to “force and violence” as well as “to fear of injury.” But this doubt is resolved by the further definition found in section 6483. That section provides that robbery in the second degree “is perpetrated either (1) by the use of violence, or (2) by putting the person robbed in fear of immediate injury to his person or that of some one in his company.” Here, the clause “to his person,” etc., applies to “fear of immediate injury,” but clearly does not apply to “violence.” Then, by reading the two sections together, the ambiguity so found in section 6478 is cleared up by section 6483, and the indictment need not charge that “violence” was to the person.